Citation Nr: 9900692	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral bunions.

2.  Entitlement to an increased evaluation for callosities of 
the metatarsal phalangeal area of both feet, with arthralgia, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



REMAND

The veteran had active military service from February 1968 to 
February 1972.  

Pursuant to a remand from the Board, the veteran was afforded 
VA orthopedic and podiatry examinations in June 1998.  On the 
examination, the veteran reported that she had undergone foot 
surgery approximately two years earlier.  On the foot 
examination it was reported that this surgery was performed 
to relieve pain from the service connected callosities.  On 
the joint examination it was reported that this surgery was 
actually a bunionectomy and arthroplasty.  The reported 
results on these examinations are contradictory in other 
ways.  The foot examiner reported limitation of motion and 
arthritis which was apparently attributed to the surgery, 
which the examiner concluded, was performed for the service 
connected callosities.  The joint examiner found no 
limitation of motion in the feet and concluded that the 
veterans arthritis was not related to the service connected 
disability.  That examiner also requested an opportunity to 
review X-rays taken on the day of the examination.  There is 
no indication that the examiner was afforded that 
opportunity.

VA regulations provide that where diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes. 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

In the prior remand, the Board requested that the veteran be 
contacted and asked to report any treatment she had received 
for the disabilities at issue in the appeal.  In a letter 
dated in April 1998, the RO requested that the veteran 
furnish this information.  She did not directly respond to 
this request.  However, as noted above, she did report 
surgery to her feet when she underwent subsequent VA 
examinations.  These records have not been secured.  VA 
treatment records dated from July to September 1995, and 
furnished by the veteran, suggest that this surgery was 
performed at a VA facility.  Relevant records generated by 
VA, such as VA treatment records, are deemed to be 
constructively before the Board, and must be obtained and 
considered by the Board in its decision.  Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this case, it is all the more important to obtain 
records of the reported surgery, since there is a question as 
to whether that surgery was performed for treatment of a 
service connected disability.

The VA outpatient treatment records furnished by the veteran 
show that she was scheduled for appointments at a VA facility 
on various occasions from October 1995 to February 1996.  In 
a statement dated in November 1995, a VA podiatrist reported 
that the veteran was being followed at a VA podiatry clinic.  
Records of this treatment are not part of the claims folder.  

While the Board regrets the delay entailed in another remand 
of this case, it finds that applicable law, regulations, and 
court decisions necessitate such action.  Accordingly, this 
case is remanded for the following:

1.  The RO should again request that the 
veteran furnish the names and addresses 
of all medical care providers who have 
treated her for foot disabilities.  The 
RO should take all necessary steps to 
obtain those records not already part of 
the claims folder.  The RO should 
specifically attempt to secure copies of 
all treatment records pertaining to the 
veteran from the Tampa, Florida, VA 
Medical Center.

2.  The examiners who conducted the June 
1998, VA examinations should then be 
requested to review the claims folder and 
express opinions as to what findings on 
those examinations are attributable to 
the service connected callosities and 
which findings are attributable to non-
service connected conditions.  The 
examiners should also report whether 
bunions or residuals of bunions were 
identified on the examinations and, if 
present, whether bunions or residuals of 
bunions are related in any way to the 
service connected callosities.  

3.  If the development requested in the 
preceding paragraph is not possible, the 
RO should afford the veteran appropriate 
examinations in accordance with paragraph 
number 2 of the Boards March 1998 remand 
in this case.  The examiners should also 
be requested to furnish the opinions 
requested in the preceding paragraph of 
this remand.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should then re-adjudicate the 
claims, taking into account the 
contention of the veterans 
representative that the veteran should 
granted separate evaluations for the 
callosities of each foot.  If any benefit 
sought on appeal remains denied, the RO 
should issue an appropriate supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
